UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6809


KENT BELL,

                    Plaintiff - Appellant,

             v.

J. MESSINA, (Woman) Staff MCTC; STACEY HOFFMAN, (Staff) MCTC;
JASON GANOE, (Staff) MCTC; RICHARD DOVEY, (Warden) MCTC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:17-cv-01354-GLR)


Submitted: November 29, 2018                                 Decided: December 4, 2018


Before DUNCAN and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kent Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kent Bell appeals the district court’s order denying relief on his 42 U.S.C. § 1983

(2012) complaint.     On appeal, we confine our review to the issues raised in the

Appellant’s brief.   See 4th Cir. R. 34(b).      Because Bell’s informal brief does not

challenge the basis for the district court’s disposition, Bell has forfeited appellate review

of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we deny Bell’s motion for appointment

of counsel and affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2